 Case 5:20-cv-00086-JPB Document 29 Filed 08/21/20 Page 1 of 5 PageID #: 146



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

TONY WASHINGTON, SR.,

               Petitioner,
v.                                                          CIVIL ACTION NO. 5:20-CV-86
                                                            (BAILEY)
RICHARD HUDGINS,

               Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 20]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (‘R&R”). Magistrate Judge Mazzone filed his

R&R on June 25, 2020, wherein he recommends that the petition be denied and dismissed

without prejudice.

                                       I. BACKGROUND

       The petitioner is a federal inmate who at the time of filing his petition was incarcerated

at FCI Gilmer in Glenville, West Virginia. Petitioner, acting pro se, initiated this habeas

corpus proceeding on April 30, 2020, pursuant to 28 U.S.C.      § 2241   challenging the validity

of his conviction. On November16, 2018, Washington was sentenced to 168 months after

being found guilty of conspiracy to distribute and possess with intent to distribute a controlled

substance, in violation of 21 U.S.C.   § 846,860.1   According to the BOP website, petitioner

is scheduled to be released on January 20, 2029.




     1Taken from Washington’s criminal docket from the District of Maryland, available
on PACER. See USA v. Smith eta!, 1:16-CR-000235-CCB.
 Case 5:20-cv-00086-JPB Document 29 Filed 08/21/20 Page 2 of 5 PageID #: 147



         In his petition, petitioner raises six grounds challenging his conviction. First, petitioner

contends his arrest was invalid; he alleges that either there was no arrest warrant or that the

arrest warrant was invalid. [Doc. 1 at 5, 71. Second, petitioner challenges the validity of the

indictment, asserting that it was not signed by a grand jury foreman and it failed to allege any

basis for federal jurisdiction. [Id. at 6, 8]. Third, petitioner asserts actual innocence and

contends there were errors in the jury instructions at his trial. [Id. at 6,   9]. Fourth, petitioner
challenges the sufficiency of the evidence presented at his trial, in particular the testimony

of Agent William L. Epkins. [Id. at 6, 10—12]. Fifth, petitioner contends that the sentencing

court, the U.S. District Court forthe District of Maryland, “was unauthorized as a mailer of law

    due to the Court being an Article I, Legislative Court, which did not have jurisdiction.”

[Id. at 12]. Finally, petitioner challenges the sentencing court’s refusal to take up several pro

se motions for alleged due process violations. [Id. at 13].

                                  II. STANDARD OF REVIEW

         Pursuant to 28 U.S.C.   § 636(b)(1 )(c), this Court is required to make a de novo review
of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is

this Court required to conduct a de novo review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).




                                                 2
    Case 5:20-cv-00086-JPB Document 29 Filed 08/21/20 Page 3 of 5 PageID #: 148



         In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.      § 636(b)(1); Snyderv. Ridenour, 889 F.2d
1363, 1366 (4th      Cir.   1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

Pro so filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kerner, 404 U.S. 519, 520(1972); Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.      § 636(b)(1) and   Rule 72(b)(2) of the Federal Rules of

Civil Procedure.         Petitioner timely filed his objections [Doc. 28] on August 17, 2020.

Accordingly, this Court will review the portions of the R&R to which objection was filed under

a do novo standard of review. The remainder of the R&R will be reviewed for clear error

                                           Ill. DISCUSSION

         Generally, 28 U.S.C.     § 2255   provides the exclusive means for a prisoner in federal

custody to test the legality of his detention. However,       § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner under

§   2241 where   §   2255 is “inadequate or ineffective to test the legality” of the detention. 28

U.S.C.   § 2255; see also United States v. Poole, 531      F.3d 263,270(4th Cir. 2008). The fact

that relief under    §   2255 is procedurally barred does not render the remedy inadequate or

ineffective to test the legality of a prisoner’s detention. In re Jones, 226 F.3d 328, 332 (4th

Cir. 2000). In the Fourth Circuit, a § 2255 petition is only inadequate or ineffective to test the

legality of detention when:



                                                   3
 Case 5:20-cv-00086-JPB Document 29 Filed 08/21/20 Page 4 of 5 PageID #: 149



       (1) [Alt the time of conviction, settled law in this circuit or the Supreme Court

       established the legality of the conviction; (2) subsequent to the prisoner’s

       direct appeal and first   § 2255 motion, the substantive law changed such that
       the conduct of which the prisoner was convicted is deemed not to be criminal;

       and (3) the prisoner cannot satisfy the gatekeeping provision of         § 2255
       because the new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

       Here, the magistrate judge found that although petitioner attacks the validity of his

conviction, he cannot meet the second element of Jones because the crimes for which he

was convicted remain criminal offenses. [Doc. 20 at 7J. Accordingly, because the         § 2241
petition is unable to satisfy the savings clause of § 2255, this Court must dismiss the habeas

motion for lack of jurisdiction. [Id. at 9].

       On August 17, 2020, petitioner filed his objections [Doc. 28]. Most of the document

merely reiterates the arguments already asserted in the petition and asserts that this Court

has jurisdiction over the petition. Although petitioner does not address the main reasoning

relied upon by Magistrate Judge Mazzone, that petitioners crimes of conviction remain

criminal offenses, he does address the elements of Jones.             Petitioner argues that,

“[ajlthough petitioner hasn’t established that he meets the Jones requirements.. petitioner
                                                                                    .




believes he has satisfied all three elements” because of the Government’s failure to read the

charges petitioner was convicted of into the record during the pretrial stage of his case.

[Doc. 28 at 8]. As noted above, this Court must construe pro se filings liberally. flames    it


Kerner, 404 U.S. 520 (1972).         However, it is the petitioner who bears the burden of



                                               4
 Case 5:20-cv-00086-JPB Document 29 Filed 08/21/20 Page 5 of 5 PageID #: 150



establishing that a   §   2255 motion is inadequate or ineffective and that he satisfies the

savings clause requirements. See Hood v. United States, 13 Fed. App’x. 72(4th Cir. 2001).

Petitioner does not challenge that the crimes for which he was convicted remain criminal

offenses. Accordingly, petitioner cannot meet the second prong of Jones and his objections

are overruled.

                                          IV. CONCLUSION

         Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 20] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 28] are OVERRULED and the          §   2241 petition [Doc. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE. This Court further DIRECTS the Clerk to enter

judgment in favor of the respondent and to STRIKE this case from the active docket of this

Court.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record and to

mail a copy to the pro se petitioner

         DATED: August     2.’   ,2020.




                                              UNITED STATES DISTRICT JUDGE




                                                5
